Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 18th of September 2020.
This action replaces the previous non-final action sent out to indicate allowable subject matter
Claims 1-15 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed 09/18/2020, 03/22/2021, 06/23/2021, and 11/30/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter
Claims 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Batara (US 8,773,376 B2) in view of ホン イウン スン  (hereinafter “JN-art 1”); (JP 2010527063 A).



As per Claim 1: 
Batara as shown discloses the following limitations:
in response to receiving a touch input on the touch screen, compare the received touch input with gesture information stored in the mobile device; based on the received touch input matching with the gesture information, execute a payment application corresponding to the received touch input and (See at least Column 6, Lines 3-10, “…For example, the phone user draws a “P”, so to trigger an application, like a payment application…”)
However, Batara specifically does not mention the following limitation. But JN-art 1 discloses the following limitations:
display an execution screen of the payment application, wherein the execution screen of the payment application includes information on a card for making a payment; and based on a request for making the payment being received while the execution screen is displayed, transmit, to an external apparatus, information for making the payment while executing the payment application on the touch screen. (See at least Claims, “…the card 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment application accessing method of Batara the ability to display payment screen/execution screen with card information as taught by JN-art 1 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3: 
Batara as shown discloses the following limitations:
wherein the received touch input is a single gesture in which a plurality of points are touched on the touch screen and move to increase a distance there between. (See at least Column 5, Lines 55-65, “…user draws a “S”…”)

As per Claim 4: 
Batara as shown discloses the following limitations:
in response to receiving a touch input on a touch screen of the mobile device, comparing the received touch input with gesture information stored in the mobile device; based on the received touch input matching with the gesture information, executing a payment application corresponding to the received touch input and (See at least Column 6, Lines 3-10, “…For example, the phone user draws a “P”, so to trigger an application, like a payment application…”)
However, Batara specifically does not mention the following limitation. But JN-art 1 discloses the   following limitations:
displaying an execution screen of the payment application, wherein the execution screen of the payment application includes information on a card for making a payment; and based on a request for making the payment being received while the execution screen is displayed, transmitting, to an external apparatus, information for making the payment while executing the payment application on the touch screen. (See at least Claims, “…the card information is displayed on the payment screen of the mobile terminal…performing authentication by the card company server of the corresponding card…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment application accessing method of Batara the ability to display payment screen/execution screen with card information as taught by JN-art 1 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per Claim 6: 
Batara as shown discloses the following limitations:
wherein the touch input is a single gesture in which a plurality of points are touched on the touch screen and move to increase a distance there between. (See at least Column 5, Lines 55-65, “…user draws a “S”…”)


As per Claim 9: 
Batara as shown discloses the following limitations:
wherein the mobile device is a smartphone. (See at least Column 5, Lines 40-42, “…applications are accessible, via a web browser embedded within the phone …”)

As per Claim 14: 
Batara as shown discloses the following limitations:
in response to receiving a touch input on a touch screen of the mobile device, comparing the received touch input with gesture information stored in the mobile device; based on the received touch input matching with the gesture information, executing a payment application corresponding to the received touch input and (See at least Column 6, Lines 3-10, “…For example, the phone user draws a “P”, so to trigger an application, like a payment application…”)
However, Batara specifically does not mention the following limitation. But JN-art 1 discloses the   following limitations:
displaying an execution screen of the payment application, wherein the execution screen of the payment application includes information on a card for making a payment; and
based on a request for making the payment being received while the execution screen is displayed, transmitting, to an external apparatus, information for making the payment while executing the payment application on the touch screen. (See at least Claims, “…the card information is displayed on the payment screen of the mobile terminal…performing authentication by the card company server of the corresponding card…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment application accessing method of Batara the ability to display payment screen/execution screen with card information as taught by JN-art 1 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Batara (US 8,773,376 B2) in view of ホン イウン スン  (hereinafter “JN-art 1”); (JP 2010527063 A) in further view of CHIN (US 2011/0282785 A1).

As per Claims 2 and 5: 
CHIN as shown discloses the following limitations:
further comprising a fingerprint sensor configured to sense a fingerprint, corresponding to the touch input, wherein the processor is configured to execute the payment application based on the touch input matching the gesture information and the sensed fingerprint matching predetermined fingerprint information. (See at least paragraph 0059, “…an alternative method of authorization requested by the target device, if the applied gesture does not match the stored user-defined payment gesture, may be in form of biometric authentication of the user…”, it is obvious modification to perform both authentications even if the first authentication of gesture matches as stated in paragraph 0054 “…may wish to require an additional level of security…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment application accessing method of Batara the ability to perform biometric authentication as taught by CHIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7: 
CHIN as shown discloses the following limitations:
wherein the touch input is a swiping gesture in which a plurality of points are touched on the touch screen and a swiping motion is made to increase a distance between the plurality of touched points. (See at least Fig. 1E, swiping gesture = Applied gesture 108)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment application accessing method of Batara the ability to accept swiping as input as taught by CHIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per Claim 8: 
CHIN as shown discloses the following limitations:
wherein the touch input is a swiping gesture performed by at least two fingers moving away from each other. (See at least Fig. 1E, swiping gesture using two fingers)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the payment application accessing method of Batara the ability to accept two finger inputs as taught by CHIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        02/15/2022